PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
rldUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/458,957
Filing Date: 1 Jul 2019
Appellant(s): Henkel IP & Holding GmbH



__________________
Steven C. Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911).

Claims 1, 3, 4, 6-9, and 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gedanke (US D614036).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911) or Gedanke (US D614036) as applied to claim 1 above, and further in view of Carbone (US 2005/1899314).

 Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911) or Gedanke (US D614036) in view of Carbone (US 2005/1899314).


(2) Response to Argument
On Page 9, Appellant argues that Stevens, Carbone, or Gedanke, whether alone or in combination, do not disclose, teach or suggest a bottle for dispensing adhesives. At most, these references disclose a container or bottle generally, and do not specify that the bottle is for dispensing adhesives. Rather, the prior art bottles are likely intended to store non-adhesive materials. Because the prior art does not explicitly state that the bottles are used to dispense adhesive, it cannot be considered obvious that such references are used with adhesives.

The Respondent agrees that Stevens, Carbone, or Gedanke do not expressly disclose bottles used to store adhesives. However, the Respondent submits that to specify the contents of a prior art bottle is a statement of intended use. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.
In the present case, a person having ordinary skill in the art would recognize and find obvious that the container of Stevens or Gedanke may also be used to store and dispense adhesives. In other words, the claimed bottle structure is entirely found in Stevens and Gedanke and are sufficient to dispense adhesives. A recitation of the intended contents and use of the bottle does not add any structural limitations to the bottle itself. 
As discussed in MPEP 2111.02, “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference…between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)”
“To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.” 
"[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785.”
In the present case, the primary references of Stevens and Gedanke disclose a prior art bottle which undeniably matches the claimed structure of Appellant’s invention. Appellant also does not dispute that the prior art bottles are capable of holding adhesives. While these bottles are likely used to store non-adhesive substances, to fill the prior art containers with an adhesive does not result in the discovery of an inventive bottle or an unobvious combination of a bottle and contents. 
Appellant does not offer any evidence that the prior art bottles cannot be used to store adhesive. Nor does Appellant explain how the presently claimed bottle provides an unexpected benefit or advantage while storing or dispensing adhesive. For example, the bottle structure is not recited to provide easier dispensing of an adhesive with certain viscosity. Appellant simply notes that the prior art bottles, while identical in structure as claimed, are not stated to be used to store adhesive. Finally, the explicit language of the claim preamble directs the invention to a bottle for dispensing adhesives and not a bottle and adhesive in combination. Therefore, the claimed bottle structure is independent from its intended use to dispense adhesives.
The Respondent also respectfully submits that it is common knowledge in the art to store and dispense liquid adhesives and glues within bottles (as opposed to tins, boxes, or bags). Therefore, the use of bottles to store adhesives generally would direct a person having ordinary skill in the art to use the prior art bottles of Stevens and Gedanke to store adhesives as an obvious variation. While Stevens and Gedanke do not disclose the use of the bottles is to dispense adhesive, as a matter of law, specifying the contents of a prior art bottle must be considered an obvious variation in the bottle’s intended use. Varying the contents of a bottle would produce no changes in the structure of the bottle or provide unexpected results in the functioning or performance of the bottle.

Appellant’s second argument on Appeal Brief Pages 9 and 10 relates to the 35 U.S.C. 103 obviousness rejection of either Stevens or Gedanke in view of Carbone as applied to claims 10, 11, and 13-18. Appellant submits that the textured outer surface (50) applied as a patch (46) in Carbone does not correspond to an outer surface of a bottle body top portion. Appellant correctly identifies the patch (46) is attached to a bottle’s surface (18) and notes that the patch (46) is not a bottle body (14) defining an inner volume. 
The textured patch of Carbone is compared to the present claims which recites the top portion is a textured part of the bottle body. Appellant concludes that even if the primary references of Stevens or Gedanke were combined with Carbone, the combination fails to disclose, teach or suggest the limitations of Claims 10, 11, and 13-18.
The Respondent respectfully disagrees. Appellant appears to believe that the claims require the top portion to have a textured outer surface as an integrally molded feature. This is incorrect. 
The claims only require that the top portion cross section INCLUDES a textured surface, regardless of type. 
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., an integrally formed texture on the bottle top surface) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Respondent submits that one having ordinary skill in the art would utilize the patch (46) of Carbone to provide a textured outer surface to the top portion of the bottles in Stevens or Gedanke. By applying the textured patch of Carbone, the prior art bottles would then include a textured surface as claimed. Furthermore, Carbone quite clearly discloses applying the patch (46) to the top surface of the bottle (14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the bottle of Stevens or Gedanke with the texture patch applied to a bottle as disclosed in Carbone in order to enhance a user’s grip and prevent risking damage to the bottle or loss of the contents (Paragraph 0013). Also, please note that Carbone explicitly discloses the utility of such a textured/knurled surface when operating a pump (22) attached to a bottle in the same manner discussed by Appellant Specification Paragraph 0060.
Therefore, the Respondent believes that Carbone fully discloses the modification of a bottle’s top to include a textured outer surface as claimed by Appellant. Furthermore, such a modification should be considered obvious as Carbone clearly details the benefit and use of such textured surfaces in similar bottles. 
In conclusion, it is the belief of the Respondent that Appellant did not invent a novel bottle or made an unobvious improvement to a bottle. Regarding Claim 1, Appellant merely used prior art bottles to store adhesive. Similarly, regarding Claims 13 and 16, Appellant added a textured surface to a bottle to enhance a user’s grip. In light of the teachings of Carbone, this cannot be considered a non-obvious difference, as the reference quite clearly discloses adding a textured outer surface to similar bottles for the same reasons. While Appellant may certainly be deserving of a design patent, no utility patent is warranted for such minor and obvious changes to the prior art. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.